I would like to add, upon the overruling of the state's application for rehearing, that my views, above, seem to me to have the support of the Supreme Court, in the opinion in the case of McKinney v. State, 134 Ala. 134, 32 So. 726, 727, where they say: "In a criminal case, a confession that is made on a promise of some collateral benefit to the defendant, no hope or favor being held out in respect to the criminal charge against him, is not considered involuntary, and is therefore admissible in evidence."
In this case, as stated, I do not think the testimony shows a "promise or threat," etc. to the defendant. But if it did, it could only be as regards a "collateral benefit to the defendant."
I think the application by the state for a rehearing should be granted, the order of reversal set aside, and the judgment of conviction affirmed.